Name: Commission Decision No 3700/85/ECSC of 23 December 1985 modifying for the second time Decision No 3716/83/ECSC instituting a guarantee system for certain steel products
 Type: Decision_ENTSCHEID
 Subject Matter: prices;  production;  iron, steel and other metal industries;  trade policy
 Date Published: 1985-12-28

 Avis juridique important|31985S3700Commission Decision No 3700/85/ECSC of 23 December 1985 modifying for the second time Decision No 3716/83/ECSC instituting a guarantee system for certain steel products Official Journal L 351 , 28/12/1985 P. 0054 - 0054 Spanish special edition: Chapter 08 Volume 3 P. 0073 Portuguese special edition Chapter 08 Volume 3 P. 0073 *****COMMISSION DECISION No 3700/85/ECSC of 23 December 1985 modifying for the second time Decision No 3716/83/ECSC instituting a guarantee system for certain steel products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission Decision No 3716/83/ECSC (1), as amended by Decision No 3249/84/ECSC (2), and in particular Article 4 thereof, Whereas the guarantee system is intended to strengthen the system of monitoring and production quotas and the minimum prices system; Whereas by Decision No 3485/85/ECSC (3) the Commission has brought about modifications to the system of monitoring and production quotas; whereas, by Decision No 3699/85/ECSC (4) the Commission has suspended the application of minimum prices; Whereas, by reason of the aforementioned changes, it is appropriate to modify Commission Decision No 3716/83/ECSC to thereby bring about the necessary technical modifications, HAS ADOPTED THIS DECISION: Article 1 Article 1 of Decision No 3716/83/ECSC is replaced by the following text: 'Article 1 1. A guarantee system is hereby established for those products subject to the system of production quotas for categories Ia, Ib, II, and III pursuant to Commission Decision No 2177/85/ECSC (1) for the purpose of ensuring compliance by the undertakings with the obligations arising from the system of production quotas as well as any possible regulations concerning minimum prices. 2. This Decision does not apply to undertakings: - whose average quota of categories 1a, Ib, II and III granted for the third and fourth quarters of 1985, including the quotas adjustments according to Article 14 of Commission Decision No 234/84/ECSC of 31 January 1984 (2), is equal to or less than 15 000 tonnes per quarter, - whose total quotas for all the products subject to the system established under Article 58 of the Treaty do not exceed 20 000 tonnes per quarter. (1) OJ No L 208, 31. 7. 1983, p. 1. (2) OJ No L 29, 1. 2. 1984, p. 1.' Article 2 This Decision shall enter into force on 1 January 1986. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1985. For the Commission Karl-Heinz NARJES Vice-President (1) OJ No L 373, 31. 12. 1983, p. 5. (2) OJ No L 303, 22. 11. 1984, p. 11. (3) OJ No L 340, 18. 12. 1985, p. 5. (4) See page 53 of this Official Journal.